DLD-004                                               NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                                     No. 10-3800
                                    ___________

                            IN RE: AURELIO MURILLO,
                                                    Petitioner
                   ____________________________________

                  On a Petition for Writ of Prohibition from the
       United States District Court for the Eastern District of Pennsylvania
                  (Related to E.D. Pa. Crim. No. 10-cr-00554)
                 ____________________________________

                 Submitted Pursuant to Rule 21, Fed. R. App. P.
                               October 7, 2010
           Before: BARRY, FISHER and STAPLETON, Circuit Judges

                          (Opinion filed October 20, 2010 )
                                      _________

                                      OPINION
                                     _________

PER CURIAM

      Aurelio Murillo is awaiting trial on criminal charges of threatening to kill a

federal judge and her child in response to the dismissal of a slip-and-fall personal

injury action. Murillo was a plaintiff in Murillo v. Great Wolf Resorts, Inc., E.D. Pa.

Civ. No. 08-cv-03933, which was assigned to the Honorable Gene E.K. Pratter.

According to the affidavit of probable cause in Murillo=s criminal proceeding, a

man identifying himself as AMurillo@ called Judge Pratter=s chambers to inquire
about the status of the case and, upon being told that it had been dismissed,

stated that he was going to Aput a bullet in the head@ of Judge Pratter and Aher

child.@ Murillo was later arrested, and has been indicted on charges of

threatening to murder Judge Pratter and a member of her family in violation of 18

U.S.C. ' 115(a)(1)(B).

      Presently before the Court is Murillo=s petition for a writ of prohibition.

Murillo seeks an order barring the District Court from conducting further criminal

proceedings and directing it to dismiss the indictment. He argues that his criminal

prosecution should be barred because FBI agents assaulted him, illegally

arrested him, illegally searched his apartment, illegally seized the cellular phone

over which he allegedly issued the threats, and coerced him into waiving his

rights under Miranda v. Arizona, 384 U.S. 436 (1966). He also alleges that FBI

agents illegally transported him from New Jersey to Pennsylvania and that his

(since completed) arraignment was wrongfully delayed.

      These arguments do not state a basis for a writ of prohibition. A writ of

prohibition, like a writ of mandamus, is an extraordinary remedy that we may

grant only when the petitioner indisputably is entitled to relief and has no other

adequate means to obtain it. See United States v. Santtini, 963 F.2d 585, 593-94

(3d Cir. 1992). In this case, Murillo has the usual means to obtain any relief that

might be warranted: appropriate motions in the District Court and review on

appeal. Murillo argues that his prosecution should be barred because the
                                          2
Government=s alleged misconduct makes it in pari delicto, but that argument is

frivolous. In pari delicto is a defense to recovery in certain civil actions and is not

a basis to bar criminal prosecution. See Rogers v. McDorman, 521 F.3d 381,

385, 387 (3d Cir. 2008). Accordingly, the petition is denied.




                                           3